Deen, Chief Judge.
On January 9,1978, after a jury was empaneled and with the assistance of counsel, appellant withdrew his plea of not guilty of theft of a motor vehicle and entered a *402guilty plea. On the same day, he was sentenced to twenty years in a state penitentiary. On December 20,1978, some eleven months after sentencing, he filed a pro se notice of appeal although no motion interceded to extend the time for filing an appeal. Held:
Submitted March 8, 1979 —
Decided March 16, 1979.
Leroy Jenkins, pro se.
W. Donald Thompson, District Attorney, Thomas J. Matthews, Assistant District Attorney, for appellee.
This appeal must be dismissed as it was not filed within thirty days after sentence was entered. Code Ann. § 6-803.

Appeal dismissed.


McMurray and Shulman, JJ., concur.